Citation Nr: 0800432	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  03-17 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to increased disability ratings for residuals of 
a lower back contusion, evaluated as 10 percent disabling for 
the period from September 23, 1996, to July 20, 1997; 
evaluated as 40 percent disabling for the period July 21, 
1997, to May 22, 2000; and evaluated as 10 percent disabling 
from May 23, 2000.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from May 1975 to February 
1978, and had a period of active duty for training (ACDUTRA) 
in September 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 decision of the RO that, in 
part, denied higher initial disability ratings for service-
connected residuals of a lower back contusion.  The veteran 
timely appealed. 

In January 2006, the veteran testified during a hearing 
before the undersigned at the RO.

In June 2006, the Board remanded the matter for additional 
development.

In December 2006, the veteran raised the issue of entitlement 
to service connection for depression.  In May 2007, the 
veteran raised the issue of entitlement to service connection 
for anemia.  As those issues have not been adjudicated, they 
are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  For the period from September 23, 1996, to July 20, 1997, 
the veteran's residuals of a lower back contusion have been 
manifested primarily by chronic low back pain, tenderness, 
muscle spasms, mild degenerative changes, and moderate 
limitation of motion; additional functional limitations, 
listing of the whole spine to the opposite side, or marked 
limitation of forward bending in a standing position are not 
demonstrated.

2.  For the period from July 21, 1997, the veteran's 
residuals of a lower back contusion have been manifested 
primarily by chronic low back pain, tenderness, muscle 
spasms, degenerative changes, tilting of the lumbar spine, 
and additional functional limitations during flare-ups that 
appear equivalent to marked limitation of forward bending in 
a standing position; ankylosis of the lumbar spine, and 
doctor-prescribed bed rest are not demonstrated.


CONCLUSIONS OF LAW

1.  For the period from September 23, 1996, to July 20, 1997, 
the criteria for an initial disability rating of 20 percent 
for residuals of a lower back contusion have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.20, 4.27, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5295 (2002).

2.  For the period from July 21, 1997, the criteria for a 
disability rating of 40 percent for residuals of a lower back 
contusion have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.20, 4.27, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper notice should be provided prior to the initial 
adjudication of a claim, and should notify the veteran of:  
(1) the evidence that is needed to substantiate the claim(s); 
(2) the evidence, if any, to be obtained by VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).
 
Through January 2005, June 2006, and September 2006 letters, 
the RO notified the veteran of elements of service 
connection, the evidence needed to establish each element, 
and evidence of increased disability.  These documents served 
to provide notice of the information and evidence needed to 
substantiate the claim.

VA's letters notified the veteran of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claim, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

Each of the letters asked her if she had any additional 
evidence to submit, and thereby put her on notice to submit 
information or evidence in her possession. 

The documents meeting the notice requirements were provided 
to the veteran after the rating action on appeal.  The timing 
deficiency was remedied by the fact that the veteran's claim 
was re-adjudicated by the agency of original jurisdiction 
after notice was provided.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007). 

The September 2006 letter provided the veteran with notice as 
to how VA assigns a disability rating and an effective date 
for any award of increased benefits on appeal for service-
connected disabilities.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).


II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where the question for 
consideration is propriety of the initial evaluation 
assigned, as is the case here, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2007), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Records show that the veteran had injured her right lower 
back when she fell and struck her back on a bench and floor 
while riding in the back of a cargo truck in September 1996.  
Following treatment, the veteran was placed on light duty and 
restricted from lifting more than 15 pounds.
  
The RO has evaluated the service-connected residuals of a 
lower back contusion as sacro-iliac injury and weakness under 
38 C.F.R. § 4.71a, former Diagnostic Code 5294; and assigned 
a 10 percent disability rating for the period from 
September 23, 1996, through July 20, 1997; assigned a 40 
percent disability rating for the period from July 21, 1997, 
through May 22, 2000; and assigned a 10 percent disability 
rating from May 23, 2000.

During the course of this appeal, VA revised the criteria for 
evaluation of intervertebral disc syndrome, effective on 
September 23, 2002 (see 67 Fed. Reg. 54345 (August 22, 
2002)).  VA also revised the criteria for evaluation of 
diseases and injuries of the spine, effective on 
September 26, 2003 (see 68 Fed. Reg. 51454-51456 (August 27, 
2003)).  VA has a duty to adjudicate the claims under the 
former criteria during the entire appeal period, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 
(2000) and 7-2003 (2003).  

Under the most recent revision back disabilities are 
evaluated under a general rating formula.  Under the formula, 
a 40 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
Higher evaluations are assigned for unfavorable ankylosis of 
the entire spine, or the entire thoracolumbar spine, which 
are not relevant to the veteran's claim.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2007).  

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
under the General Rating Formula (which provides the criteria 
for rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

Under revisions to Diagnostic Code 5293 (2002) and the new 
Diagnostic Code 5243 (2007), a 10 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least one week, but less than two weeks, during the past 12 
months.  A 20 percent rating is warranted for incapacitating 
episodes having a total duration of at least two weeks, but 
less than four weeks, during the past 12 months.  A 
40 percent rating is warranted for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks, during the past 12 months.  A maximum, 60 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

The revised rating criteria are meant to take pain and other 
symptoms into account.  Therefore, an evaluation based on 
pain alone would not be appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurological sections of the rating schedule.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5235-5243 (2007); 68 Fed. Reg. 
51,455 (Aug. 22, 2002).

In this case, the RO or AMC has considered the veteran's 
claims for higher initial disability ratings under both the 
former and revised schedular criteria (see May 2003 SOC and 
November 2005 SSOC); as such, there is no due process bar to 
the Board doing likewise.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In evaluating the veteran's disabilities, the Board will 
consider not only the criteria of the currently assigned 
diagnostic codes, but also the criteria of other potentially 
applicable diagnostic codes.  At the outset, however, the 
Board notes that, in the absence of any evidence of a 
fractured vertebra (or residuals thereof), or ankylosis of 
the lumbar spine, consideration of former Diagnostic Codes 
5285 or 5289 (renumbered 5235 to 5243) for diseases and 
injuries of the spine is unnecessary.  

The Board notes that sacro-iliac injury and weakness under 
former Diagnostic Code 5294 do not have independent rating 
criteria, but rather are rated by analogy as lumbosacral 
strain, pursuant to former Diagnostic Code 5295.   

Under former Diagnostic Code 5295 (renumbered 5237), a 10 
percent rating is assignment for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating is 
assignable for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space.  A 40 
percent rating is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (as 
in effect prior to September 23, 2002).

For the period from September 23, 1996, to July 20, 1997, the 
evidence reflects primarily chronic low back pain, 
tenderness, and muscle spasms.  X-rays taken in September 
1996 reveal mild degenerative change in the spine.  X-rays 
taken in July 1997 reveal generalized osteopenia of the 
lumbosacral spine.

For the period from September 23, 1996, to July 20, 1997, the 
evidence meets the criteria for an initial 20 percent 
disability rating under former Diagnostic Code 5295.  There 
are no signs of listing of the whole spine to the opposite 
side, or of marked limitation of forward bending in a 
standing position.  In short, the veteran does not have most 
of the findings needed for a 40 percent evaluation under 
former Diagnostic Code 5295.

Alternatively, the veteran's residuals of a lower back 
contusion may be evaluated under former Diagnostic Code 5292, 
pertaining to limitation of motion of the lumbar spine; or 
under former Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome.   38 C.F.R. § 4.72, Diagnostic 
Codes 5292 and 5293 (2002).

The Board notes, however, that, in this case, there have been 
no findings of intervertebral disc syndrome of the 
lumbosacral spine at any time to warrant a higher disability 
rating under former Diagnostic Code 5293 (renumbered 5243).  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect prior 
to September 23, 2002).  Neurological evaluation by each 
examiner has revealed no sensory deficits in the lower 
extremities attributable to residuals of a lower back 
contusion.  

Moderate limitation of motion of the lumbar segment of the 
spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. § 
4.71a, Code 5292.

The former rating criteria did not define "mild," 
"moderate," or "severe" limitation of motion.  However, 
the recently revised rating criteria provide some guidance.  
Under those criteria, normal forward flexion of the 
thoracolumbar spine is to 90 degrees.  Normal extension is 
from 0 to 30 degrees.  Normal lateral flexion, as well as 
rotation, is from 0 to 30 degrees to the left and right.  
38 C.F.R. § 4.71a, Note (2), following General Rating Formula 
for Disease and Injuries of the Spine (2007).

The evidence shows that, for the period from September 23, 
1996, to July 20, 1997, the veteran had more than half the 
normal ranges of forward flexion and extension, and normal or 
nearly normal lateral bending and rotation.  The Board finds 
that these limitations of motion approximate the moderate 
level and are against a disability rating in excess of 20 
percent.

Given the findings of VA examiners, the veteran's complaints, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, and 
resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran's residuals of a lower back contusion 
meet the criteria for an initial 20 percent disability rating 
under former Diagnostic Code 5295.  See 38 C.F.R. § 4.7.

The report of a January 1998 VA examination found moderate 
tenderness of the paraspinal muscles, especially on the 
right, but no functional limitation of the range of motion of 
the lumbar spine due to pain.  Range of motion of the lumbar 
spine was to 95 degrees on flexion, to 35 degrees on 
extension, to 40 degrees bilaterally on lateral bending, and 
to 35 degrees on rotation to the right and left.

Records received from the Social Security Administration 
reflect that the veteran was considered to be disabled, 
beginning in April 1998, for both service-connected and non-
service-connected disabilities.  Her primary diagnosis was 
shown as hemolytic anemia; her secondary diagnosis was shown 
as osteopenia.  In September 1998, the veteran testified that 
she had re-injured her back in February 1998, and that she 
had to stop working in May 1998.  In May 2000, a VA examiner 
again found no significant functional loss due to limitation 
of motion or pain of the musculoskeletal system.

The first indication of limited motion of the lumbosacral 
spine due to pain is noted in the report of VA examination in 
March 2003.  Range of motion of the lumbar spine due to pain 
was to 70 degrees on flexion, to 20 degrees on extension, to 
30 degrees bilaterally on lateral bending, and to 25 degrees 
on rotation to the right and left. 

X-rays taken in April 2004 reveal degenerative changes in the 
left sacro-iliac joint.

During the January 28, 2005, VA examination, the veteran 
reported daily low back pain, which was aggravated by bending 
forward, stooping, lifting light weights, strenuous 
exercises, prolonged standing, or twisting activities 
involved in the spine.  She required daily muscle relaxants 
and occasional pain medication, heat, and rest; her 
functional activities at home were restricted, and physical 
therapy had not alleviated her daily discomfort.  The veteran 
also reported being incapacitated two out of three days, due 
to sedation from muscle relaxants, although she had not been 
ordered to bed rest by a physician during the past year.  The 
veteran used a cane and wore a velcro lumbar support on an 
intermittent basis.

Examination revealed minimal spasm in the paraspinal region 
of the lower lumber, and limited motion due to pain.  Range 
of motion of the lumbar spine was to 90 degrees on flexion 
with pain, to 20 degrees on extension with pain, to 
40 degrees on lateral bending bilaterally with pain, and to 
55 degrees on rotation to the right and left.  The examiner 
noted additional limitation during flare-ups, and episodes of 
incapacitating episodes by history.

In January 2006, the veteran testified that pain was always 
in her back, and that she could wake up after lying in bed 
with lots of back pain.  The veteran described 
"incapacitating episodes" at times where she felt paralyzed 
and could not move, lasting for several hours.

X-rays taken of the veteran's lumbar spine in October 2006 
revealed mild scattered vertebral body spurs, mild 
degenerative changes of the left sacro-iliac joint, and 
indicated that the spine tilted slightly to the left.
 
During an October 2006 VA examination, the veteran reported 
that she had been involved in a motor vehicle accident two 
weeks earlier, resulting in fractures in both lower 
extremities.  Examination was self-limited, although some 
spasm and decreased motion were exhibited.  The veteran 
reported flare-ups three-to-four times weekly, and the 
examiner noted the veteran experienced additional limitation 
during such flare-ups.

Given the findings of VA examiners since July 1997, the 
incapacitating episodes noted by history, the veteran's 
complaints, the provisions of 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca, and resolving reasonable doubt in the veteran's 
favor, the Board finds that, for the period from July 21, 
1997, the veteran's residuals of a lower back contusion meet 
the criteria for the maximum 40 percent disability rating 
under former Diagnostic Code 5295.  See 38 C.F.R. § 4.7.

[As an aside, the Board is of the opinion that the evidence 
shows that a 40 percent evaluation is actually only warranted 
from January 28, 2005, but will leave alone the 40 percent 
evaluation that was assigned by the RO effective July 21, 
1997.]
  
The question now becomes whether the veteran is entitled to a 
rating in excess of 40 percent, for the period from 
January 28, 2005.

In this case, the Board finds that a disability rating in 
excess of 40 percent is not warranted under any applicable 
criteria pertaining to the lumbar spine. The veteran has not 
had any periods of doctor prescribed bed rest; and, as noted 
above, there are no findings of intervertebral disc syndrome 
of the lumbar spine.  No neurological deficits have been 
associated with the veteran's residuals of a lower back 
contusion to warrant a separate compensable disability rating 
under any diagnostic code.  Higher evaluations are assigned 
for ankylosis, but the veteran retains significant back 
motion, and thus does not have ankylosis.  Hence, the revised 
rating criteria do not provide a basis for a disability 
evaluation in excess of 40 percent for the veteran's 
residuals of a lower back contusion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5243 (2007).

For the foregoing reasons, the Board finds that staged 
ratings are applicable for the veteran's residuals of a lower 
back contusion, and that the preponderance of the evidence is 
in favor of an initial 20 percent, but no higher, evaluation 
for the period from September 23, 1996, to July 20, 1997; and 
a 40 percent, but no higher, evaluation for the period from 
July 21, 1997.


ORDER

An initial disability evaluation of 20 percent for the 
veteran's residuals of a lower back contusion, for the period 
from September 23, 1996, to July 20, 2005, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

A disability evaluation of 40 percent for the veteran's 
residuals of a lower back contusion, for the period from 
January 28, 2005, is granted.


____________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


